Exhibit 10.3.1

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (the “Agreement”) is made and entered into
the 25 day of September 2015 (the “Effective Date”), by and among SBS HOLDINGS
AT TALL PINES, LLC, a Georgia limited liability company “Seller”), and T.A.G.
ACQUISITIONS LTD., a                            limited partnership
(“Purchaser”).

 

WITNESSETH:

 

In consideration of Ten and No/100 ($10.00) Dollars in hand paid by Purchaser to
Seller, the mutual covenants herein contained, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Purchaser and Seller, intending to be legally bound, do hereby
covenant and agree as follows:

 

1.   Agreement to Sell and to Purchase. Seller agrees to sell and convey to
Purchaser, and Purchaser agrees to purchase and acquire from Seller, upon the
terms and conditions hereinafter set forth, the following: That certain tract or
parcel of land, including all improvements, located at 3200 Cushman Circle,
Atlanta, Fulton County, Georgia, as more particularly described on Exhibit “A”
attached hereto and incorporated herein by reference (hereinafter referred to as
the “Property”).

 

2.   Earnest Money Deposit. On or before three (3) days after the Effective
Date, Purchaser shall deliver to the law firm of Cohen Pollock Merlin & Small,
P.C., (“Escrow Agent’’) the sum of Twenty-Two Thousand and /500 Dollars
($22,500.00) (the “Deposit”). The Deposit shall be held by Escrow Agent (the
“Escrow Account”) in non-interest bearing account, and applied to the Purchase
Price (hereinafter defined) at the Closing (hereinafter defined) or disbursed as
otherwise provided in this Agreement.

 

3.   Purchase Price. The “Purchase Price” for the Property shall be equal to
Four Hundred Fifty Thousand and No/100 Dollars ($450,000.00). The Purchase
Price, as adjusted by the closing prorations described in Paragraph 4 hereof and
as reduced by the Deposit, shall be paid by Purchaser at the Closing in cash or
other immediately available funds by wire transfer.

 

4.   Closing Prorations. The following amounts or items shall be prorated,
credited or added to the Purchase Price at Closing, and except to the extent
otherwise provided herein, shall adjust the Purchase Price. All prorations shall
be made as of midnight of the day prior to Closing such that Purchaser shall
receive all income and shall be responsible for all expenses on the Closing Date
(hereinafter defined).

 

(a)          Taxes.  At Closing, all state, county and municipal ad valorem
taxes, assessments and similar charges, if any, with respect to the Property
will be prorated as provided above based upon taxes for such year, or if said ad
valorem tax amounts for such year are not available, upon the ad valorem taxes
for the previous or subsequent year. Upon receipt of the tax bill for the
Property, the parties agree to re-prorate the taxes, if necessary, based on such
bill and to adjust between themselves any differences between such bill and the
proration made at Closing based on the previous year’s tax bill. The provisions
of this subparagraph (a) shall survive Closing.

 

 - 1 - 

 

 

(b)          Utilities, Rent and Other Expenses. Seller shall cause all the
utility meters (if any) to be read as of the Closing Date, if practicable, and
shall be responsible for the cost of all utilities used prior to the Closing
Date. Purchaser shall be responsible for the cost of all utilities used on and
after the Closing Date. If an actual reading is not practicable as of the
Closing Date, the cost shall be reasonably estimated by Seller and Purchaser (or
if Seller and Purchaser fail to agree, by the Title Company, as hereinafter
defined) and shall be final. Utilities shall include, without limitation,
electricity, gas, sewer and water. All rents as to any portion of the Property
shall be prorated as of the Closing Date. The provisions of this subparagraph
(b) shall survive Closing.

 

(c)          Assessments. If, as of the Closing Date, the Property or any part
thereof shall be or shall have been affected by any assessment or assessments
which are or may become payable in annual installments, Seller shall pay such
assessments in full prior to or at the Closing.

 

5.   Documents to Be Delivered Prior to Closing. Intentionally omitted.

 

6.   Inspections. Commencing upon the Effective Date and continuing until five
(5) business days prior to Closing, Purchaser shall, at Purchaser’s expense,
have the right to access and make reasonable examinations and inspections of the
Property, subject to the rights of the current tenant, and the contracts, books,
records, leasing files, plans, reports and inspections relating to the condition
of the Property, notices to or from third parties, at d leases and accounts of
Seller regarding the Property to the extent Seller possesses same. Purchaser’s
access as aforementioned shall be provided upon reasonable request to Seller for
same, and all documentation requested by Purchaser, to the extent in Seller’s
actual possession, shall be made available at the Property during normal
business hours. Purchaser agrees to promptly repair at Purchaser’s expense any
material damage caused by Purchaser to the Property as a result of Purchaser’s
inspections. If, prior to ten (10) business days from the Effective Date (the
“Inspection Period”), Purchaser determines in its sole and absolute discretion
that the condition of the Property is unsatisfactory for any reason, Purchaser
shall have the option to terminate this Agreement by serving written notice of
termination on Seller. If Purchaser provides such written notice to terminate
prior to the expiration of the Inspection Period, the Deposit shall be returned
to Purchaser upon such termination, and this Agreement and the rights, duties
and obligations of the parties hereunder shall terminate and be of no further
force or effect, except to the extent any such provisions, by their terms,
expressly survive termination hereof. If Purchaser does not terminate this
Agreement prior to the expiration of the Inspection Period, the Deposit shall
become non-refundable except in the event of a default by Seller, or as
otherwise specifically provided for herein. Purchaser agrees to indemnify and
hold Seller harmless of, from and against any and all claims and losses
whatsoever arising out of or relating to the exercise by Purchaser of the
inspection rights provided in this Section, including such claims and losses as
arise from or relate to the exercise of such rights by or through agents and/or
contractors retained by Purchaser. The restoration, indemnity and hold harmless
agreements provided in this Section shall survive the termination, lapse, breach
or closing of this Agreement. Purchaser agrees to promptly provide to Seller,
but in no event later than three (3) days from receipt of same, copies of any
and all reports, studies, surveys or other documents obtained by Purchaser as a
result of its inspections pursuant to this Paragraph.

 

 - 2 - 

 

 

As-Is Sale. Purchaser expressly acknowledges that Purchaser has had and will
have an opportunity to evaluate the Property and to make full inquiry of Seller
as to all matters deemed relevant by Purchaser in evaluating the Property.
Purchaser expressly acknowledges that the Property is being purchased “as is”,
“where is” and “with all faults,” latent and patent, without recourse to or
against Seller or any Seller Party (hereinafter defined), and releases and
waives any claims against Seller or any Seller Party for any matter pertaining
to the character or condition of the Property, except for a breach of the
representations and warranties of Seller expressly set forth here in. Without
limiting the generality of the foregoing, except as expressly set forth herein,
Seller has not made and will not make, and hereby expressly disclaims, any
warranties or representations of any kind whatsoever, express or implied, with
respect or relating to the Property, including without limitation,
merchantability, habitability or fitness for any particular purpose of the
Property or any part thereof. Purchaser expressly acknowledges that it is not
authorized to rely, has not relied, and will not rely on any representation,
statement or warranty of Seller, or of any agent or representative of Seller,
not expressly set forth herein. Except as expressly set forth in this Agreement,
Purchaser shall not have the right to terminate this Agreement and receive a
Refund of the Earnest Money.

 

7.   Title. At Closing, Seller shall convey, transfer, grant and set over to
Purchaser insurable, marketable, good, and indefeasible fee simple title to the
Property, free and clear of all monetary liens, mortgages, leases (except for
the existing leases for tenants of the Property), and other monetary
encumbrances whatsoever except only those encumbrances and exceptions set forth
on Exhibit “B” attached hereto and incorporated herein by reference, and those
encumbrances and exceptions approved in writing (or deemed approved hereunder)
by Purchaser prior to Closing (“Permitted Title Exceptions”). In all events,
such title shall be insurable by a nationally reputable Title Insurance Company
on its standard form of ALTA Form B owner’s policy at its standard rate with
exception only to the Permitted Title Exceptions and with all standard
exceptions being removed or deleted. If Purchaser’s examination of title
discloses any defects in title, then Purchaser shall notify Seller, no later
than fifteen (15) days prior to Closing, of such defects or objections
(“Purchaser’s Objection Notice”), Seller, within five (5) days of receipt of
Purchaser’s Objection Notice, shall notify Purchaser in writing (“Seller’s Cure
Notice”) of any matters in Purchaser’s Objection Notice which Seller elects to
cure; provided, however, that, anything to the contrary herein notwithstanding,
Seller shall not be required to cure any liens or encumbrances identified in
Purchaser’s Objection Notice. In the event Seller informs Purchaser in Seller’s
Cure Notice that Seller is unable to cure or unwilling to cure any objections
raised in Purchaser’s Objection Notice (or in the event Seller does not timely
provide Seller’s Cure Notice), Purchaser shall be entitled to, either (i)
terminate this Agreement upon written notice to Seller delivered no later than
two (2) business days prior to Closing, and receive the return of the Deposit,
or (ii) to waive such objection and proceed to close the transaction
contemplated by this Agreement, In the event Purchaser fails to make such
election within five (5) days after the latter of (x) Purchaser’s receipt of
Seller’s Cure Notice or (y) the date by which Seller’s Cure Notice was required
to be delivered, Purchaser shall be deemed to have selected (ii) above.
Purchaser shall have the right to re-examine title to the Property up to and
including the Closing Date and raise any additional objections not appearing of
public record prior to Purchaser’s submission of Purchaser’s Objection Notice.
If Seller shall not correct or remove the defects or objections which Seller has
agreed to cure by Closing or should Purchaser learn of any other defects or
objections to Seller’s title not permitted by the terms hereof after the date of
the initial title examination by Purchaser, then Purchaser, in Purchaser’s sole
discretion or judgment, may:

 

 - 3 - 

 

 

(a)          accept the Property with such defects, provided Purchaser, may
satisfy and discharge any lien, mortgage, or other security interest encumbering
the Property, and deduct such payment therefor from the Purchase Price; or

 

(b)          elect to terminate this Agreement by notice to Seller, in which
event the Deposit shall be returned to Purchaser and thereupon Purchaser shall
have Purchaser’s rights and remedies under Paragraph 9 hereof.

 

If Purchaser does not make its election as to the foregoing by the then
established closing date, then Purchaser shall be deemed to have elected option
(a) and shall promptly close on this Agreement.

 

8.   Default.

 

(a)                  Purchaser’s Default. If Purchaser defaults under this
Agreement and Seller has not defaulted under this Agreement and all conditions
precedent and contingencies to Purchaser’s obligations are satisfied, then, upon
written notice of default to Purchaser, as Seller’s sole and exclusive remedy
for such default, Escrow Agent shall pay to Seller the Deposit. Purchaser and
Seller acknowledge that it is impossible to estimate precisely the damages which
might be suffered by Seller upon Purchaser’s default and that the Deposit
represents a reasonable estimation of such damages. Seller’s retention of the
Deposit is intended not as a penalty, but as full liquidated damages as provided
under state law. The right to receive and retain the Deposit as full liquidated
damages is Seller’s sole and exclusive remedy in the event of default hereunder,
except as otherwise expressly provided. The Deposit shall constitute the
stipulated damages of Seller, and Purchaser shall thereupon be relieved of all
further obligations and liabilities arising out of this Agreement, except for
the indemnities contained herein, it being agreed that the actual damages of
Seller are impossible to ascertain and said amount represents the reasonable
damages of Seller.

 

(b)                  Seller’s Default. If Seller breaches this Agreement, or any
of the provisions herein, or if any representation or warranty made by Seller in
this Agreement is untrue, false or incorrect, or if Seller shall not have
performed any of Seller’s obligations herein set forth, then Purchaser shall be
entitled to:

 

(i)      close the transaction contemplated by this Agreement, thereby waiving
such breach, default or failure, provided, however that Purchaser may cure any
breach, default or failure which is susceptible to cure by payment of money and
deduct from the Purchase Price all sums so paid by Purchaser, together with all
costs and expenses incurred by Purchaser in affecting such cure; or

 

(ii)     seek specific performance of Seller’s obligations under this Agreement,
so long as Purchaser commences such litigation against Seller within sixty (60)
days of the alleged default; or

 

 - 4 - 

 

 

(iii)     receive an immediate return of the Deposit, together with all interest
thereon, from Escrow Agent and this Agreement shall be null and void with
neither party having any further obligations hereunder, except for those terms
and conditions that by their express terms survive the termination hereof,

 

9.  Closing, The closing of the purchase and sale of the Property contemplated
hereby (the “Closing”) will be held through an escrow with Escrow Agent on or
before October 29, 2015 (the “Closing Date”) and shall be simultaneous with the
closing of the purchase and sale of the property contemplated in the 276
Agreement (defined herein), subject to the provisions of Paragraphs 14 and 20(i)
below,

 

(a)                  At Closing or as provided below, Seller shall deliver to
Purchaser, at Seller’s sole cost and expense, the following items:

 

(i)          Limited warranty deed conveying good, insurable and marketable fee
simple title to the Property, as required by this Agreement together with any
state transfer form required for recordation of the deed, subject only to the
Permitted Title Exceptions.

 

(ii)         An Owner’s Affidavit executed and sworn to by Seller, stating that
no work has been performed on the Property during the three months prior to
Closing or if such work has been performed, that it has been paid in full,
together with such other statements and instruments as may be required by
Purchaser’s title insurance company insuring the title to the Property in order
for the title insurance company to issue Purchaser’s title insurance policy
without exception to any liens, unfiled easements or other standard exceptions
set forth in the standard title insurance policy form.

 

(iii)        A certification complying with requirements of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended (the “Code”), by Seller
that it is not a foreign person within the meaning of such sections, or
satisfactory proof that Seller has elected to be treated as a United States
entity for purposes of such sections it being agreed and understood that
Purchaser may withhold from the sales proceeds payable to Seller at Closing the
amounts required to be withheld under Section 1445 of the Code, except and to
the extent that Seller provides any documentation or certificate contemplated
under Code Section 1445 (or the regulations issued thereunder) to reduce or
eliminate such withholding.

 

(iv)         A written statement as of the Closing Date reaffirming that all of
the warranties and representations of Seller made in this Agreement are true and
correct or stating which, if any, are not true and correct and describing the
nature and details of such changes.

 

(v)          Payment, satisfaction and discharge of any and all outstanding
liens, mortgages, security interests or other encumbrances securing the payment
of any indebtedness affecting the Property.

 

(vi)         All other documents necessary or appropriate to complete the
transaction contemplated by this Agreement.

 

 - 5 - 

 

 

(viii)        A Bill of Sale transferring all of Seller’s rights, title and
interest in and to any personalty owned by Seller located within or upon the
Property; and further, an Assignment and Assumption of the leases and service
contracts affecting the Property.

 

(b)                  At Closing, Purchaser shall pay to Seller the Purchase
Price as adjusted pursuant to the terms hereof, and shall execute and deliver
all documents reasonably necessary or appropriate to complete the transaction
contemplated by this Agreement.

 

10. Costs. Seller shall pay the costs of any transfer taxes on the transfer of
the Property, and the costs of recording any documents necessary to satisfy any
obligations of Seller with respect to any matters raised in Purchaser’s
Objection Notice. Purchaser shall pay all costs associated with Purchaser’s due
diligence, the costs of the Survey, he costs of the title examination and the
Title Policy, and recording costs. Each party shall bear its own attorneys’
fees. Any costs or expenses which have not been addressed herein shall be borne
by such party who customarily bears such expense in the Metropolitan Atlanta
Area.

 

11. Damage or Condemnation. Risk of loss resulting from any condemnation,
eminent domain or expropriation proceeding which is commenced prior to Closing,
and risk of loss to the Property due to any other cause, remains with Seller
until Closing. If, prior to the Closing, all or part of the Property shall be
destroyed, damaged or subjected to a bona fide threat of condemnation,
expropriation or other proceeding, Seller shall so notify Purchaser, and
Purchaser either may elect to (i) cancel this Agreement, in which event all
parties shall be relieved and released of and from any further duties,
obligations, rights or liabilities hereunder and the Deposit, together with all
interest earned thereon, shall be returned to Purchaser, or (ii) Purchaser may
declare this Agreement to remain in full force and effect and the purchase
contemplated herein, subject to such damage or less any interest taken by
eminent domain, expropriation or condemnation, shall be effected, and at
Closing, Seller shall assign, transfer and set over to Purchaser all of the
right, title and interest of Seller in and to any awards and insurance proceeds
or claims that have been or that may thereafter be made for such taking or
damage. If Purchaser elects to acquire the Property, notwithstanding damage to
the Property that is covered by Seller’s insurance, the Purchase Price shall be
reduced by the amount of Seller’s insurance deductible.

 

12. Representations and Warranties. Seller hereby represents,warrants and
covenants that the following matters are true and correct as of the Effective
Date and will be true and correct as of the Closing Date:

 

(a)                  This Agreement has been duly authorized and executed by
Seller, and Seller has full power and authority to consummate the transaction
described herein, and the persons executing this Agreement and all instruments
to be delivered to Purchaser at Closing on behalf of Seller are fully authorized
to do so, have the power to bind Seller and to so act on Seller’s behalf.

 

(b)                  Execution and performance of this Agreement, and the
consummation of the transactions contemplated hereby, will not result in any
breach or violation of any of the terms or the provisions of or constitute a
default under, any indenture, deeds of trust, mortgage, note, or other agreement
or instrument by which Seller is or will be bound.

 

 - 6 - 

 

 

 

(c)                 Neither the entering into of this Agreement nor the
consummation of the transaction herein described will constitute or result in a
violation or breach by Seller of any judgment, order, writ, injunction or decree
issued against or imposed upon it, or will result in a violation of any
applicable law, order, rule or regulation of any governmental authority. To
Seller’s actual knowledge, there is no action, suit, proceeding or investigation
pending which would become a cloud on the title to the Property or any portion
thereof or which questions the validity or enforceability of the transaction
herein described or any action taken in connection with said transaction in any
court or before or by any federal, district, county, or municipal department,
commission, board, bureau, agency or other governmental instrumentality.

 

(d)                  To Seller’s actual knowledge, neither the whole nor any
portion of the Property, including access thereto or any easement benefiting the
Property, is subject to temporary requisition of use by any governmental
authority or has been condemned, or taken in any proceeding similar to a
condemnation proceeding, nor is Seller aware of any pending or threatened
condemnation, expropriation, requisition or similar proceeding against the
Property or any portion thereof except as described herein. Seller has received
no notice nor has any knowledge that any such proceeding is contemplated.

 

(e)                 To Seller’s actual knowledge, there is no litigation or
proceeding pending or threatened against or relating to the Property.

 

(f)                  No assessments have been made against the Property which
are unpaid, or shall not be paid in full, at or prior to the Closing, except
those ad valorem taxes, if any, for the current year which are not yet due and
payable, whether or not they have become liens; and Seller has no knowledge of
any assessments against the Property for public improvements not yet in place.

 

Purchaser hereby represents, warrants and covenants that the following matters
are true and correct as of the Effective Date and will be true and correct as of
the Closing Date:

 

(g)                  This Agreement has been duly authorized and executed by
Purchaser, and Purchaser has full power and authority to consummate the
transaction described herein, and the persons executing this Agreement and all
instruments to be delivered to Seller at Closing on behalf of Purchaser are
fully authorized to do so, have the power to bind Purchaser and to so act on
Purchaser’s behalf.

 

Notwithstanding anything to the contrary contained in this Agreement, in the
event that either party consummates the transaction contemplated hereby with
actual knowledge of (A) a breach of the other party’s representations and
warranties or covenants hereunder, or (B) an event of condition that upon the
passage of time, the giving of notice or both, would constitute such breach, or
(C) a claim against the other party pursuant to any of the indemnification
provisions contained in this Agreement, then the party that consummates the
transaction contemplated with such knowledge shall be irrevocably deemed to have
waived any and all representations and warranties, covenants or indemnities set
forth in this Agreement relating to such breach, claim, condition or event (but
not those that do not relate to such breach, claim, condition or event).

 

 - 7 - 

 

 

13. Seller’s Obligations Prior to Closing. As a material inducement to Purchaser
entering into this Agreement and as a condition to Purchaser’s obligations
hereunder:

 

(a)                  Between the Effective Date and Closing, Seller shall:

 

(i)          perform all obligations of Seller as owner of the Property
including compliance with all laws and ordinances affecting ownership of the
Property.

 

(ii)         not enter into or amend, any leases or service agreements for the
Property, or amend any agreements already in existence as of the Effective Date,
without first obtaining Purchaser’s written consent thereto, which may not be
unreasonably withheld by Purchaser.

 

(b)                  Without first obtaining Purchaser’s consent thereto, which
consent may be withheld in Purchaser’s sole discretion, Seller shall not
transfer or convey any interest in the Property, other than to Purchaser.

 

14. Conditions to Purchaser’s Obligations. Purchaser’s obligations under this
Agreement are conditioned and contingent upon the completion of the items below,
on or before the time periods set forth for each. In the event the conditions
below have not been satisfied by the Closing Date, Seller shall have the option
of extending same for up to ten (10) days to allow Seller to satisfy all or any
of the conditions. The conditions which are subject to this Paragraph 14 are:

 

(a)                  Change in Condition. There shall not have occurred,
subsequent to the end of the Inspection Period, any material or adverse change
in the status of title to the Property, availability of access to the Property,
or the availability to the Property of sewer, water, electricity or any other
utilities. Should any of the foregoing be untrue, in addition to the remedies
provided above, Purchaser, at its option, may close this transaction, thereby
waiving such objection, or if the foregoing shall be untrue due to the act or
misfeasance of Seller, its agents, employees, contractors or assigns, declare
Seller in default hereunder and exercise Purchaser’s rights and remedies
hereunder.

 

15. Brokers. Purchaser and Seller hereby agree, warrant, and acknowledge that no
real estate brokers or agents are involved in this transaction or would be
considered the procuring cause of this transaction. Purchaser and Seller do
hereby indemnify and hold harmless and defend the other from and against any and
all causes, claims, damages, losses, liabilities, fees, commissions, settlement,
judgments, damages, expenses and fees (including reasonable attorneys’ fees and
court costs) in connection with any claim for commissions, fees or other charges
relating in any way to this transaction, or the consummation thereof, which may
be made by any person, firm or entity, as the result of the indemnifying party’s
acts, or claiming by, through, or under the indemnifying party. This indemnity
shall survive the termination or Closing of this Agreement.

 

16. Assignment. This Agreement and the terms and provisions hereof shall inure
to the benefit of and be binding upon the successors and assigns of the parties.
Purchaser may assign this Agreement and, upon such assignment, with a copy to be
provided to Seller, the assignee shall succeed to all rights, and shall assume
all obligations, of Purchaser under this Agreement, except that Purchaser shall
not be released from its obligations and liabilities contained in or arising
from this Agreement,

 

 - 8 - 

 

 

17. Waiver. The failure of any party to exercise any right hereunder, or to
insist upon strict compliance by the other party, shall not constitute a waiver
of either party’s right to demand strict compliance with the terms and
conditions of this Agreement.

 

18. Notice. All notices shall be in writing and shall be deemed to have been
properly given on the earlier of (i) when delivered in person, (ii) when
deposited in the United States Mail, with adequate postage, and sent by
registered or certified mail with return receipt requested, to the appropriate
party at the address set out below, (iii) when deposited with Federal Express,
Express Mail or other overnight delivery service for next day delivery,
addressed to the appropriate party at the address set out below, (iv) when
transmitted by facsimile to the facsimile number for each party set forth below,
or (v) when transmitted by electronic mail to the Email address for each party
set forth below.

 

Purchaser:                   With a copy to:                   Seller: SBS
Holdings at Tall Pines, LLC   550 Pharr Road, Suite 220   Atlanta, GA 30305  
Attn: Mr. Shmuel Wolf   Email: shmuelwo@gmail.com     With a copy to: Cohen
Pollock Merlin & Small, P.C.   3350 Riverwood Parkway, Suite 1600   Atlanta, GA
30339   Attention: Bradley C. Skidmore, Esq.   Phone No.: (770) 858-1288  
Email: BSkidmore@cpmas.com

 

Rejection or other refusal by the addressee to accept, or the inability to
deliver because of a changed address, changed facsimile number, or changed
electronic mail address of which no notice was given, shall be deemed to be
receipt of the notice sent. Any party shall have the right, from time to time,
to change the address, facsimile number, or electronic mail address to which
notices to it shall be sent by giving to the other party or parties at least ten
(10) days prior notice of the changed address, changed facsimile number, or
electronic mail address.

 

 - 9 - 

 

 

19. Survival. Liability for the indemnities of Seller and/or Purchaser made in
this Agreement shall survive the execution and delivery of this Agreement, the
termination of this Agreement prior to Closing if applicable, the breach of this
Agreement by one or more of the parties, the Closing and the delivery of the
Closing documents, and/or the lapse of this Agreement without a Closing, except
as otherwise specifically agreed to herein.

 

20. Miscellaneous.

 

(a)                  Governing Law. This Agreement shall be governed by and
constructed and enforced in accordance with the substantive and not the
conflicts laws of the stare of the Georgia.

 

(b)                   Counterparts. This Agreement may be executed by the
parties hereto in two or more counterparts and each executed counterpart shall
be considered an original.

 

(c)                   Drafting. This Agreement has been negotiated between the
parties and, for construction purposes, shall not be deemed the drafting of any
one party.

 

(d)                   Entire Agreements; Amendments. This Agreement embodies the
entire agreement and understanding between the parties relating to the subject
matter hereof and may not be amended, waived or discharged except by an
instrument in writing executed by the party against which enforcement of such
amendment, waiver, or discharge is sought. This Agreement supersedes all prior
agreements and memoranda between Purchaser and Seller which relate to the
Property. The invalidity of any one of the covenants, agreements, conditions or
provisions of this Agreement or any portion thereof shall not affect the
remaining portions thereof or any part hereof and this Agreement shall be
amended to substitute a valid provision which reflects the intent of the parties
as was set forth in the invalid provision.

 

(e)                   Day for Performance. Wherever herein there is a day or
time period established for performance and such day or the expiration of such
time period is a Saturday, Sunday or holiday, then such time for performance
shall be automatically extended to the next following business day.

 

(f)                  Attorney’s Fees. Should any suit or proceeding be brought
to enforce the terms of this Agreement or any obligation herein, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and expenses
therein incurred.

 

(g)                  TIME IS OF THE ESSENCE OF THIS AGREEMENT.

 

(h)                  Electronic Signature/Multiple Counterparts. For purposes of
negotiating, executing and amending this Agreement, any signed document
transmitted by facsimile machine or scanned email shall be treated in all manner
and respects as an original document. The signature of any party thereon shall
be considered for those purposes as an original signature, and the document
transmitted shall be considered to have the same binding legal effect as an
original signature on an original document. At the request of any party, a
facsimile or scanned email document shall be re-executed by all parties in
original form. No party may raise the use of a facsimile machine or scanned
email, or the fact that any signature was transmitted through the use of a
facsimile or scanned email as a defense to the enforcement of this Agreement. In
addition, this agreement may be executed in multiple counterparts, each of which
together shall constitute one and the same agreement and which shall together be
fully binding on the parties hereto.

 

 - 10 - 

 

 

(i)                  Companion Agreement. Contemporaneous with its execution of
this Agreement, Purchaser has entered into a written agreement for the purchase
and sale of certain real property owned by SBS 276, LLC (the “276 Agreement”),
the terms of which are similar to those of this Agreement. Anything to the
contrary notwithstanding, in the event that Purchaser exercises its right to
terminate the 276 Agreement pursuant to any right to terminate expressly
provided therein, then Purchaser shall provide Seller with written notice of
such termination Seller contemporaneous with Purchaser’s required notice of
termination under that agreement, whereupon Seller shall have the right to
terminate this Agreement upon written notice to Purchaser within five (5) days
of such termination notice from Purchaser, whereupon the Deposit shall be
returned to Purchaser. Further, anything to the contrary notwithstanding, in the
event that Purchaser does not terminate the 276 Agreement pursuant to any right
to terminate expressly provided therein and does not close the purchase of the
subject property under the 276 Agreement, then Purchaser shall be in default of
this Agreement, whereupon Seller shall have the right to terminate this
Agreement and receive and retain the Deposit. In the event that this Agreement
is terminated pursuant to this provision, neither party shall have any further
rights or obligations hereunder except for those which expressly survive the
termination hereof.

 

[Signatures begin on following page]

 

 - 11 - 

 

 

IN WITNESS WHEREOF, the parties have set their hands or caused duly authorized
and incumbent officers to set their hands the date set forth by such party’s
name.

 

  SELLER:       SBS HOLDINGS AT TALL PINES, LLC       Date: 9/25/2015 By: /s/
Shmuel Wolf         Name: SHMUEL WOLF         Title: MANAGER       [Signatures
continue on following page]

 

 - 12 - 

 

 

  PURCHASER:       T.A.G. ACQUISITIONS LTD.       Date: 9/24/2015 By: /s/
Cheskel Meisels         Name: CHESKEL MEISELS         Title: PRESIDENT

 

 - 13 - 

 

 

This Agreement and the Deposit have been received by Escrow Agent as of this
        day of             , 2015. Escrow Agent agrees to be bound by the terms
and provisions of this Agreement.

 

  ESCROW AGENT:       COHEN POLLOCK MERLIN & SMALL, P.C.         By:          
Name:           Title:  

 

 - 14 - 

 

 

Exhibit “A”

 

Legal Description

 

 - 15 - 

 

 

Exhibit “B”

 

Permitted Title Exceptions

 

 - 16 - 

 

 

 

 

 

